7:21-cv-00865-TMC   Date Filed 03/25/21   Entry Number 1-1   Page 1 of 11




                       EXHIBIT A


     STATE COURT DOCUMENTS
     7:21-cv-00865-TMC         Date Filed 03/25/21      Entry Number 1-1       Page 2 of 11




                                                                                                      ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
STATE OF SOUTH CAROLINA                             IN THE COURT OF COMMON PLEAS
                                                       SEVENTH JUDICIAL CIRCUIT
COUNTY OF SPARTANBURG

Anne Graham Bouchillon, as Personal
Representative of the Estate of Jordane
Michell Bouchillon,

                  PLAINTIFF,
 VS.                                                      SUMMONS AND NOTICE
                                                         (JURY TRIAL DEMANDED)
 Michael Carson and Isothermal Textile
 Services LLC,
                                                         C.A. No.: 2021-CP-42-_______
                DEFENDANTS.



TO THE DEFENDANT MICHAEL CARSON AND ISOTHERMAL TEXTILES, LLC:

         You are hereby summoned and required to answer the Complaint in this action, a copy of
which is herewith served upon you, which was filed in the Office of the Clerk of this Court on
the below mentioned date; and to serve a copy of your answer to the Complaint upon the
subscriber at their office, 303 East Greenville Street, Post Office Box 4025, Anderson, South
Carolina, within thirty days after the service hereof, exclusive of the day of such service. If you
fail to answer the Complaint within that time, judgment by default will be rendered against you
for the relief demanded in the Complaint.

       TO INFANT(S) OVER FOURTEEN YEARS OF AGE:

        You are further summoned and notified to apply for the appointment of a guardian ad
litem to represent you in this action within twenty days after the service of this Summons and
Notice upon you. If you fail to do so, application for such appointment will be made by the
Plaintiff(s) herein.

                                             s/J. Christopher Pracht
                                             J. Christopher Pracht, V, S.C. Bar No. 77543
                                             William A. Maxey, S.C. Bar No. 101804
                                             THOMASON & PRACHT, LLP
                                             303 EAST GREENVILLE ST.
                                             Post Office Box 4025
                                             Anderson, South Carolina 29621
                                             Telephone: (864) 226-7222
                                             Fax: (864) 226-7224
Date: 2/11/2021
Anderson, South Carolina                     ATTORNEYS FOR THE PLAINTIFF

                                                1
     7:21-cv-00865-TMC         Date Filed 03/25/21       Entry Number 1-1     Page 3 of 11




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
STATE OF SOUTH CAROLINA                                IN THE COURT OF COMMON PLEAS
                                                          SEVENTH JUDICIAL CIRCUIT
COUNTY OF SPARTANBURG



Anne Graham Bouchillon, as Personal
Representative of the Estate of Jordane
Michell Bouchillon,

                                                                   COMPLAINT
                  PLAINTIFF,
                                                          (JURY TRIAL DEMANDED)
 VS.

 Michael Carson and Isothermal Textile                    C.A. No.: 2021-CP-42-_______
 Services LLC,

                DEFENDANTS.



       COMES NOW the Plaintiff, Anne Graham Bouchillon, as Personal Representative on
behalf of the Estate of Jordane Michell Bouchillon and its statutory beneficiaries, who alleges as
follows:
                                 NATURE OF THE ACTION
       1.      This is a wrongful death and survival action arising from a catastrophic crash
involving one automobile and one commercial truck which occurred on Interstate 85 Business in
Spartanburg, South Carolina. The crash killed Plaintiff’s decedent, Jordane Michell Bouchillon,
and is brought by her heirs and the personal representative of her Estate.
                                            PARTIES
       2.      Plaintiff Anne Graham Bouchillon is a resident and citizen of Greenville County,
South Carolina. She is the personal representative of the Estate of Jordane Michell Bouchillon
(“Estate”), which is an open and pending Estate in Greenville County, South Carolina.
Plaintiff’s decedent, Jordane Michell Bouchillon, (“Jordane”) was a twenty-two-year-old student
at the time of her death.
       3.      Upon information and belief, Defendant Michael Carson ("Carson") is an adult
individual residing in Spindale, North Carolina.

                                                   2
     7:21-cv-00865-TMC         Date Filed 03/25/21     Entry Number 1-1        Page 4 of 11




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
       4.      Defendant Isothermal Textile Services LLC (“Isothermal”) is a limited liability
company doing business in South Carolina with its principal place of business in North Carolina.
                                JURISDICTION AND VENUE
       5.      This Court has jurisdiction over the subject matter of this action pursuant to
Article V, § 11 of the South Carolina Constitution.
       6.      This Court has jurisdiction over the parties and subject matter of this litigation.
While Carson and Isothermal are citizens of North Carolina, this Court has jurisdiction over
them pursuant to S.C. Code Ann. § 36-2-803(1).
       7.      Venue is proper in this Court pursuant to S.C. Code Ann. § 15-7-30.
                                  FACTUAL BACKGROUND
       8.      On or about October 4, 2018, Jordane was travelling in her white 2003
Volkswagen in Spartanburg County, South Carolina.
       9.      Upon information and belief, Jordane merged from Hearon Circle onto Interstate
85 Business South.
       10.     As Jordane attempted to merge onto Interstate 85 Business South, a large
commercial truck driven by Carson was travelling on the same portion of road along I-85
Business South.
       11.     Jordane attempted to merge into traffic; however, Carson prevented Jordane from
being able to merge into the permanent travel lane.
       12.     Eventually, Jordane was forced to brake and move into the lane of travel behind
Carson’s large commercial vehicle.
       13.     Upon information and belief, Jordane then moved into the passing lane to move
past the large commercial truck driven by Carson.
       14.     As Jordane accelerated past the truck, Carson accelerated in an apparent effort to
prevent Jordane from passing him.
       15.     Upon information and belief, Carson became angry with Jordane and was
determined to not allow her in front of his vehicle.
       16.     The two vehicles collided, causing Jordane to lose control of her vehicle.
       17.     Jordane’s 2003 Volkswagen flipped over several times, causing catastrophic
damage to the vehicle.

                                                 3
     7:21-cv-00865-TMC         Date Filed 03/25/21       Entry Number 1-1        Page 5 of 11




                                                                                                   ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
       18.     Upon information and belief, Jordane experienced conscious pain and suffering
and survived the initial impact of the crash for a period of time before her death.
       19.     Upon information and belief, Defendant Carson was at all times relevant hereto
an employee, servant, owner, partner or other agent acting on behalf of Isothermal. Carson’s
negligent acts are thereby imputed to Isothermal. As such, Isothermal is liable for Carson’s
conduct under the doctrine of respondeat superior and/or vicarious liability.
       20.     Carson was at all times relevant hereto a commercial truck driver employed by
Defendant Isothermal. Further, Carson was at all times hereto a motor carrier driver pursuant to
49 C.F.R. part 392.3, 49 C.F.R. part 395.1 to 395.8 and SC CODE § 56-5-90.
       21.     Upon information and belief, Isothermal required Carson to make an excessive
and unreasonable amount of trips and drive excessive hours in a given time and as such was
careless in its supervision and management of Carson.
       22.     The negligence of the Defendants caused Jordane’s untimely death.
                                        SURVIVAL ACTION
                                   S.C. Code Ann. § 15-51-10
       23.     Plaintiff incorporates all paragraphs above as if fully stated herein.
       24.     Decedent, during the course of this incident, suffered injury and damages caused
by the actionable conduct of these Defendants, which include, but are not limited to:
               a.      Pain and suffering;
               b.      Shock and terror;
               c.      Mental and emotional distress;
               d.      Medical bills;
               e.      Severe injury to the whole person.
       25.     Decedent’s causes of action for her injuries and damages survive her death and
pass to her Estate.
                                WRONGFUL DEATH ACTION
                                   S.C. Code Ann. § 15-51-20
       26.     Plaintiff incorporates all paragraphs above as if fully stated herein.
       27.     As a direct result of the wrongful acts and omissions of the above-captioned
Defendants, Jordane met her untimely death.

                                                 4
     7:21-cv-00865-TMC          Date Filed 03/25/21       Entry Number 1-1        Page 6 of 11




                                                                                                      ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
       28.     The Plaintiff and the statutory beneficiaries of the Estate have experienced great
mental anguish, suffering, grief, sorrow, bereavement, and loss of society, advice,
companionship, comfort, protection, and pecuniary benefit.
       29.     The Plaintiff is informed and believes pursuant to the South Carolina Wrongful
Death Act, it is entitled to judgment against the Defendants for an award of actual and punitive
damages in an amount to be determined by the trier of fact and for any additional relief the court
deems just and proper.
                                   GROUNDS OF LIABILITY
                    NEGLIGENCE, GROSS NEGLIGENCE, RECKLESSNESS – CARSON
       30.     Plaintiff incorporates all paragraphs above as if fully stated herein.
       31.     At all times material hereto, Carson had a duty to exercise due care and to operate
their vehicle in a safe, controlled, and reasonable manner and a duty to exercise due care in their
conduct on or around the roadway so as not to create an unreasonably dangerous condition.
       32.     Carson breached that duty when he failed to keep a proper lookout, yield the right
of way to other vehicles, operated a commercial vehicle at an improper speed given the
circumstances, and failed to operate a commercial vehicle in a reasonable and prudent manner.
       33.     As a result of that breach, Jordane was struck and killed.
       34.     The injuries and damages sustained by Jordane and by Plaintiff, as personal
representative of the Estate, were the direct and proximate result of the negligence, gross
negligence, willfulness, wantonness, carelessness, and recklessness of Carson in one or more of
the following particulars:
               a.       In failing to maintain proper control of his commercial motor vehicle;
               b.       In violating one or more of the laws of the State of South Carolina;
               c.       By accelerating into Jordane’s vehicle;
               d.       In failing to properly observe the road and traffic conditions;
               e.       In failing to exercise the degree of care which a reasonable and
                        prudent person would have exercised under the same or similar
                        circumstances;

               f.       In acting with a reckless disregard for the rights and safety of
                        others;


                                                  5
     7:21-cv-00865-TMC         Date Filed 03/25/21       Entry Number 1-1        Page 7 of 11




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
                g.     In failing to brake when it was clear failing to do so would result in a
                       collision;

                h.     In operating a commercial vehicle in violation of the Federal Motor
                       Carrier Safety Regulations (FCMSR);

                i.     Being otherwise negligent, grossly negligent, willful, wanton,
                       careless, and reckless as will be revealed through discovery.

          35.   The above referenced actions constitute negligence per se and negligence. As
more fully set forth above, Carson’s wrongful acts and omissions, committed during the course
and within the scope of his employment by Isothermal, may be imputed to Isothermal via the
doctrine of respondeat superior.
          36.   As a direct and proximate result of the acts and/or omissions of Carson, Plaintiff
suffered severe emotional distress and Jordane suffered injuries before death and was ultimately
killed.
            NEGLIGENCE, NEGLIGENT HIRING, NEGLIGENT SUPERVISION
                                (DEFENDANT ISOTHERMAL)
          37.   All previously pled paragraphs are incorporated herein as if stated verbatim.
          38.   Isothermal owed a statutory and common law duty to Jordane related to the
manner with which it owned and operated its for-profit commercial business which included
interstate commercial trucking. This includes, but is not limited to, refraining from negligently
hiring, negligently supervising, and/or negligently retaining employees in furtherance of its
commercial business.
          39.   Isothermal knew or should have known that Carson was untrained, unable to
comply with the Federal Motor Carrier Safety Regulations (FMCSR) and applicable state laws,
and further posed a risk to other motorists on the date of the incident alleged herein.
          40.   Isothermal knew or should have known that Carson’s inexperience and lack of
training was evidence that he was unable to comply with the FMCSR and South Carolina state
law and was therefore an unsuitable driver of a commercial vehicle.
          41.   Isothermal failed to properly supervise and train Carson and allowed him to
operate his vehicle without the most basic training in violation of the FMCSR and South
Carolina state law.

                                                  6
     7:21-cv-00865-TMC           Date Filed 03/25/21       Entry Number 1-1        Page 8 of 11




                                                                                                      ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
          42.   Further, Isothermal breached its duty to the Plaintiff in one or more of the
following particulars:
                a.       In failing to conduct a proper investigation of Carson’s personal and
                         criminal history;

                b.       In allowing Carson to deliver goods on its behalf;

                c.       In failing to properly investigate Carson’s driving record;

                d.       By placing extreme demands upon Carson;

                e.       By requiring Carson to make excessive deliveries and/or drive excessive
                         hours in a limited time, thereby endangering the public;

                f.       In acting with a reckless disregard for the rights and safety of
                         others;

                g.       In violating the FMCSR;

                h.       In continuing to employ Carson despite having had actual or constructive
                         knowledge of all the above facts regarding Carson’s background;

                i.       In continuing to employ Carson as a truck driver despite his unsuitability
                         for the position;

                j.       Being otherwise negligent, grossly negligent, willful, wanton,
                         careless, and reckless as will be revealed through discovery.

          43.   As a direct and proximate result of Isothermal’s aforementioned conduct, the
Plaintiff’s decedent was both injured and killed.
                                        RELIEF REQUESTED
          44.   As a direct and proximate result of Defendants’ negligence, gross negligence, and
recklessness, Plaintiff’s decedent suffered conscious pain and suffering, shock and terror, mental
and emotional distress, and a loss of earnings. Those injuries survive her death and pass to her
Estate.
          45.   As a direct and proximate result of Defendants’ negligence, gross negligence, and
recklessness, Plaintiff’s statutory beneficiaries have suffered pecuniary loss, mental shock and
suffering, wounded feelings, grief and sorrow, loss of companionship, and deprivation of the use
and comfort of the decedent’s society. Additionally, Plaintiff has incurred funeral and estate
                                                    7
     7:21-cv-00865-TMC           Date Filed 03/25/21      Entry Number 1-1          Page 9 of 11




                                                                                                      ELECTRONICALLY FILED - 2021 Feb 12 2:04 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
administration expenses as a result of Defendants’ negligence, gross negligence, and
recklessness.
       46.      The wrongful acts and omissions of Defendants combined and concurred to bring
about Jordane’s death and the damages sustained by Plaintiff in her capacity as personal
representative of the Estate. As such, Defendants are jointly and severally liable to Plaintiff for
actual and punitive damages.


       WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and
severally, as follows:
       a.       For actual damages according to proof;

       b.       For compensatory damages as permitted by law;

       c.       For statutory damages as permitted by law;

       d.       For punitive damages as determined by the trier of fact;

       e.       For all costs of this action;

       f.       For such other relief as the trier of fact deems just and proper.

       Furthermore, Plaintiff demands a trial by jury of all issues contained within this
complaint.

                                                Respectfully submitted,

                                                THOMASON AND PRACHT, LLP

                                                s/J. Christopher Pracht_
                                                J. Christopher Pracht, V, S.C. Bar No. 77543
                                                William A. Maxey, S.C. Bar No. 101804
                                                THOMASON & PRACHT, LLP
                                                303. E GREENVILLE Street
                                                Anderson, South Carolina 29622
                                                Telephone: (864) 226-7222
                                                Fax: (864) 226-7224
Date: 2/11/2021
Anderson, South Carolina.                       ATTORNEYS FOR THE PLAINTIFF


                                                   8
                      ELECTRONICALLY FILED - 2021 Mar 04 1:37 PM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
Page 10 of 11
Entry Number 1-1
Date Filed 03/25/21
7:21-cv-00865-TMC
    7:21-cv-00865-TMC          Date Filed 03/25/21        Entry Number 1-1     Page 11 of 11




                                                                                                     ELECTRONICALLY FILED - 2021 Mar 17 10:35 AM - SPARTANBURG - COMMON PLEAS - CASE#2021CP4200486
 STATE OF SOUTH CAROLINA                                 IN THE COURT OF COMMON PLEAS
                                                            SEVENTH JUDICIAL CIRCUIT
 COUNTY OF SPARTANBURG
                                                             C.A. No.: 2021-CP-42-00486

Anne Graham Bouchillon, as Personal
Representative of the Estate of Jordane
Michell Bouchillon,

                    PLAINTIFF,
  VS.                                                       ACCEPTANCE OF SERVICE

  Michael Carson and Isothermal Textile
  Services, LLC

                  DEFENDANTS.




        As the attorney for Defendant Isothermal Textile Services, LLC, the undersigned hereby

affirms that he has received the Summons and Complaint in the above-captioned matter and that

he has authority to accept the Summons and Complaint on behalf of the said Defendant, pursuant

to Rule 4(j) of the South Carolina Rules of Civil Procedure. This acceptance has the same legal

effect as if the said Defendant, through its registered agent, had been served personally. Service

is effective as of the date of this document’s filing.



                                               /s/ Brandon P. Jones
                                               Brandon P. Jones, S.C. Bar No. 78696
                                               The McKay Firm, P.A.
                                               Post Office Box 7217
                                               Columbia, South Carolina 29202
                                               (803) 256-4645
                                               bjones@mckayfirm.com
                                               Attorney for Defendant Isothermal Textile Services,
                                               LLC
Columbia, South Carolina
March 17, 2021
